PER CURIAM.
Appellant, plaintiff in the trial court, sued appellee, an escrow holder, for the return of monies which appellee held as a deposit toward the purchase of a yacht. The trial court, without making findings of fact, entered final judgment in favor of the appellee. This appeal ensued.
Applying the presumption of correctness which attaches to the judgment of a trial court,1 we conclude that the record contains competent substantial evidence to support an implied finding that the seller and purchaser of the yacht orally agreed that the monies on deposit with the escrow holder would constitute liquidated damages in the event of a default by the purchaser. Inasmuch as the record also unequivocally demonstrates a default by the purchaser/appellant, the judgment on appeal is
AFFIRMED.
ANSTEAD, BERANEK and HURLEY, JJ., concur.

. Universal Building Specialties v. Apelquist, 378 So.2d 851 (Fla. 4th DCA 1979).